Citation Nr: 0117986	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  91-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to reimbursement for or payment of unauthorized 
medical expenses incurred during a private hospitalization 
from May 28, 1989 to June 1, 1989.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1989 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Decatur, Georgia, which denied payment for unauthorized 
medical expenses resulting from a private hospitalization of 
the veteran at Bainbridge Memorial Hospital from May 28, 1989 
to June 1, 1989.  The Board remanded the case in August 1993 
for further action by the MAS of the VAMC.  Thereafter, 
according to documents now on file, there was a lengthy delay 
in processing the remand, partly due to the MAS having 
erroneously considered the case as being closed.  The case 
was again remanded by the Board in September 2000 and April 
2001.  


REMAND

This case has previously been remanded three times for the 
purpose of obtaining documentary evidence missing from the 
file, which is critical to the adjudication of the appeal, 
which involves a claim for reimbursement of private medical 
expenses incurred during a hospitalization 12 years ago.  The 
evidence missing from the file consists of (a) the records of 
the hospitalization at issue, from May 28, 1989 to June 1, 
1989; (b) all records pertaining to the adjudication of the 
appeal, including the original action taken by the MAS on the 
veteran's claim, the notice of disagreement, the statement of 
the case, the substantive appeal, and any supplemental 
statements of the case which may have been issued; and (c) 
records of VA outpatient treatment in March and April 1989, 
which are needed to address the veteran's contentions.  

The Board notes that the appellate record currently before 
the Board consists of the veteran's basic claims folder, a 
"Fee Basis Record" folder prepared by the MAS, and the 
veteran's vocational rehabilitation files.  A review of these 
files shows that the MAS has not complied with the remand 
directives contained in the three prior remands.  In a 
February 2001 statement, the manager of fee services at the 
Decatur VAMC MAS indicated that a search for records failed 
to yield much documentation concerning the veteran's claim.  
(In fact, none of the records that were specifically 
requested in the remand were obtained.)  The manager did not 
explain why the MAS was unable to locate the requested 
records, or request the veteran and his representative to 
furnish copies of any documents in their possession, with the 
exception that the veteran was requested by a December 2000 
letter to provide copies of the medical records of the 
hospitalization at issue (he did not respond).  Although, 
apparently, the hospital indicated that no medical records 
were available, no documentation from the hospital to this 
effect was obtained.  Furthermore, the evidence does not 
indicate that the billing records were requested; since the 
claim involved reimbursement or payment of these expenses, 
these records must be obtained.  (If there is no record that 
the veteran owes or paid any expenses pertaining to that 
hospitalization, there may not be a claim.)  

Further, no action was taken at all pursuant to the April 
2001 remand.  A remand confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet.App. 268 (1998).  
Moreover, during the pendency of the veteran's appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted, as 
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This 
law, which redefines the obligations of the VA with respect 
to notice to a claimant and the duty to assist, is applicable 
to claims pending at the time of its enactment, including the 
present claim before the Board.  Id.  Under the VCAA, for 
records under federal control, efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In view of the foregoing, the RO and MAS must make additional 
efforts to obtain the records in question.  Accordingly, the 
case is remanded for the following action:

1.  The MAS and the RO must attempt to 
locate the following records pertaining 
to the veteran's claim and appeal for 
payment of unauthorized medical expenses 
incurred during the May 28, 1989 to June 
1, 1989 private hospital admission:
? Medical records and 
administrative/billing records 
pertaining to the veteran's 
hospitalization in Bainbridge Memorial 
Hospital from May 28, 1989, to June 1, 
1989; 
? All VA records pertaining to the 
adjudication of the claim, including 
the original action taken by the MAS 
on the veteran's claim in June 1989, 
the notice of disagreement received in 
June 1989, the statement of the case, 
the substantive appeal received in 
February 1991, and any supplemental 
statements of the case which may have 
been issued; and
? All records of outpatient treatment at 
the Tuskegee VAMC from March to May, 
1989.  According to a notation in the 
file dated in May 1994, copies of 
outpatient treatment records dated 
from April 1, 1989, to February 7, 
1994, from the Tuskegee VAMC were 
received at the Atlanta RO on March 
10, 1994, and forwarded to the Decatur 
VAMC on March 28, 1994.  
In addition to searches at the Atlanta RO 
and the Decatur VAMC, the MAS file and 
the specific records should be requested 
from the Tuskegee VAMC, as well as the 
Montgomery VAMC, where it appears the 
veteran was subsequently treated.  
Requests and responses must be made in 
writing.  


2. If any of the original records 
pertaining to the appeal cannot be 
obtained, the MAS and RO must attempt to 
locate any such records that remain 
missing from secondary sources, to 
include the following:
? Bainbridge Memorial Hospital should be 
contacted, in writing, and requested 
tor provide medical records and 
administrative/billing records 
pertaining to the veteran's 
hospitalization in that facility from 
May 28, 1989 to June 1, 1989, where he 
was treated by a Dr. Walker.  It 
should be explained that the veteran 
filed a claim for payment or 
reimbursement of expenses incurred 
during that hospitalization, and that, 
in order to consider the claim, in 
addition to the medical records, the 
VA must obtain information concerning 
the amount charged for the 
hospitalization, and the current 
status of the charges, i.e., whether 
they are outstanding, or whether they 
have been paid.  A written response 
should be requested from the hospital;  
? The veteran and his representative 
should both be contacted, in writing, 
informed that the original documents 
are lost, and asked to provide copies 
of all documents in their possession 
related to the claim and appeal, to 
specifically include the documents 
identified in paragraph 1.

3.  If the documents requested above 
cannot be located by the Decatur MAS, an 
MAS official should provide a statement 
to this effect, as well as an explanation 
as to why such documents are unavailable. 

4. After assuring that the above actions 
have been completed, the MAS should 
review the claim for payment or 
reimbursement for unauthorized medical 
expenses from private hospitalization 
from May 28, 1989 to June 1, 1989.  If 
the claim is denied, the MAS should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  If the previous 
statement of the case has not been 
located, this supplemental statement of 
the case should contain all information 
normally contained in a statement of the 
case (see 38 C.F.R. § 19.29), and fully 
describes all efforts made to secure 
relevant evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


